DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been amended.  Claims 14 and 15 have been added.  Claims 1-15 are pending and examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP18305005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant claims are drawn to a method of treating a lymphoma or leukemia in a patient in need thereof, comprising the administiration of a compound of general formula I.:


    PNG
    media_image1.png
    210
    287
    media_image1.png
    Greyscale

 The ‘005 application provides a written description of a compound of general formula (I):

    PNG
    media_image2.png
    177
    284
    media_image2.png
    Greyscale

For the treatment of solid tumor cancers, preferably melanoma, colon, lung, pancreas, kidney, Merkel Cell Carcinoma, squamous cell carcinoma, prostate, breast, bladder and lymphomas (page 5, lines 14-18).
It is noted that formula (I) of the instant application allows a single R1 to be at any position on the phenyl ring, or two R1 to be at any positions on the ring.  This differs from Formula I of the ‘005 application which requires two R1 substituents, and excludes both substituents from being in the ortho position to the amine linkage.  Further, the instant Formula (I) allows substitutions at R6 and R5, whereas formula I of the ‘005 application permits substitutions only at R2.  Thus, the ‘005 application fails to provide an adequate written description of the genus of compounds on which the instant method claims depend.  The ‘005 application fails to provide an adequate written description for the treatment of leukemia as well since the ‘005 application describes the diseases treated by the compound I genus as “solid tumors”.  Accordingly, the effective filing date is not extended to the ‘005 application, but will be considered to be commensurate with the PCT/EP2019/50159 application, filed 1/4/2019.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word-processing error where applicant has amended claim 1  to specify “salt”, “isomer”, “tautomer”, “solvate” and “variation” in the singular, but has omitted the cancelation of “salts”, “isomers”, “tautomers”, “solvates” and “variations”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “wherein the pharmaceutical composition is provided as a combined preparation”  However, claim 12 requires that the pharmaceutical composition additionally comprises the compound of claim 1 and at least one immunomodulatory compound or therapeutic agent.  Thus both the compound of claim 1 and the immunomodulatory compound, or the compound of claim 1 and the therapeutic agent must be present in the pharmaceutical composition of claim 12.  Thus, claim 13 fails to further limit claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the pharmaceutical composition is provided as a combined preparation for simultaneous, separate or sequential use”.  It is unclear how the components of claim 12 when provided as a “combined preparation” can be used separately or sequentially after making the combined preparation.  Further, it is unclear if the combined preparation must include the compound of claim 1, the at least one immunomodulatory agent and the at least one other therapeutic agent, or if the combined preparation includes the compound of claim 1 and the at least one immunotherapeutic agent, or the compound of claim 1 and the at least one other therapeutic agent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A)As drawn to physical mixture of an antibody and a small organic compound, pharmaceutical salts and solvates thereof.
Claim 14 requires that the pharmaceutical composition of claim 12 comprises a compound of claim 1 and additionally comprises and least one immunomodulatory compound which is an immunomodulatory antibody.  Claim 15 specifies that the antibody is an anti-PD1 antibody, an anti-CTLA4 antibody, an anti-PD-L1 antibody or a mixture of two or more thereof.  It is noted that the compound of claim 1 can further include salts and solvates of the compound.
Thus, claims 14 and 15 require a physical mixture of the compound of claim 1, its pharmaceutical salts or solvates thereof and  an immunomodulatory antibody.  The specification fails to provide any objective evidence regarding the physical combination of an immunomodulatory antibody, an anti-CTLA-4 antibody, an anti-PD1 antibody or an anti-PD-L1 antibody and the small molecule of claim 1 either alone or as a salt, or solvate.  Lowe et al (Advances in Protein Chemistry and Structural Biology, 2011, Vol. 84, pp. 41-61) teach that monoclonal antibodies are prone to protein degradation through aggregation which must be minimized because this leads to lower in vivo efficacy (pages 42-43, bridging sentence).  Lowe et al teach that the most commonly used techniques to protect the antibody from degradation is controlling the formulation of the me by optimization of ionic strength, pH and the addition of excipients (page 43, lines 3-6).  Lowe et al teach that antibodies are large multidomain proteins and the factors that contribute to stability versus the propensity to aggregate  are complex and not fully understood (page 43, lines 1-3 of the first full paragraph).  Lowe et al teach that there are significant differences in stability and aggregation propensity between antibodies related to the primary amino acid sequence of the Fab region and the particular antigen specificity of the monoclonal (page 43, lines 3-10 of the first full paragraph).  
The specification fails to teach a mixture of a compound of claim 1, its pharmaceutically acceptable salt or solvate thereof.  There is no objective evidence that addition of the compound of claim 1 solvates and salts to the antibody would not cause aggregation and degradation of the antibody, because addition of the small molecules, salts of the small molecule and solvents associated with the solvates would alter the ionic strength of the mixture and be expected to cause aggregation.  Thus, one of skill in the art would be subjected to undue experimentation without reasonable expectation of success in order to combine both the immunomodulatory antibodies and the compound of claim 1, its pharmaceutically acceptable salt or solvate thereof in the same dosage. 
(B) As drawn to the physical mixture of the compounds of the invention with at least one other “therapeutic agent”.
Claims 12 and 13  encompass a method of treating leukemia and lymphoma comprising the administration of a pharmaceutical composition comprising the compound of claim 1 wherein the pharmaceutical composition additionally comprises at least one other “therapeutic agent”.  The specification provides no teachings as to the solubility, stability and inertness of the wide genus of “therapeutic agents” in a physical mixture with the compounds of claim 1.   One of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to carry out the broadly claimed methods.
(C) As drawn to optical isomers
Claim 1 specifies, in part, that the compounds encompassed by the instant methods include optical isomers of formula 1.  It is noted that formula 1 core structure has no chiral carbons, but has a chiral nitrogen connecting the two ring systems.  Formula 2 has an additional chiral nitrogen when R3 is H and R4 is phenyl or optionally substituted phenyl.  The specification has failed to provide any teachings regarding the properties of the separate optical isomers within the context of a method of treatment of lymphoma or leukemia.  The art teaches that issues of chirality as applied to drugs include product stability, pharmacokinetics and differences in pharmacological and toxicological properties of the individual isomers (Smith, Toxicological Sciences, 2009, Vol. 110, pp. 4-30, see page 6, under “Drug Development”).  Smith teaches some drugs offered only as a single enantiomer resulted in cases wherein the opposing enantiomer had no clinical effect or adverse effects in vivo and that an individual enantiomer may retain an undesirable activity of the racemate or present new toxicities (Smith, page 7 to page 8, line 1).   Smith teaches that efficacy and toxicity  data can be mis-interpreted if the enantiomeric drug in question undergoes chiral inversion, which can be species-specific (page 8, bridging paragraph between columns 1 and 2).  Smith teaches that  each stereoisomer or isomer mixture  can have different pharmacokinetic , pharmacodynamic and adverse effect profiles in vivo and that these consequences of stereospecificity have been reported for multiple pharmaceutical classes including chemotherapeutic drugs (page 8, under “Biological Implications “The specification fails to teach that the properties of “optical isomers” of compound 1  that would provide one of skill in the art with knowledge as to which optical isomer of compounds 1 and 4 have the required anti-leukemic or anti-lymphoma activity necessary for carrying out the instant methods.  The specification fails to teach if both optical isomers have an anti-leukemia and anti-lymphoma property. Thus, one of skill in the art would not know how to use an optical isomer encompassed by the claims which does not have anti-leukemia or anti-lymphoma properties
(D) As drawn to isotopic variations
When given the broadest reasonably interpretation, “isotopic variants” include enriched isotopes at any atom in general formula 1.  The specification provides o teachings on how isotopic variants impact the anti-leukemia and anti-lymphoma properties of the required genus of compounds.  Buteau (Journal of high Technology Law, 2009, vol. 10, pp. 22-74) teaches that  one of the most widely used isotopes in the pharmaceutical industry is deuterium used in place of hydrogen (pages 26-27, bridging sentence).  Buteau teaches that because the deuterium -carbon bond is much stronger than the hydrogen-carbon bond it can result in a decrease of metabolism of the drug  while retarding its undesirable effects if the cleavage of a carbon-hydrogen bond is in the rate determining step in the metabolism of the drug (page 28, lines 4-13).  The instant specification fails to teach if the cleavage of a carbon-hydrogen bond is a rate-determining step in the metabolism of the drugs of general formula 1.  The instant specification fails to teach isotopic variants of any element encompassed in the compounds of general formula 1 and their impact on the pharmacokinetics of the compounds in vivo as it pertains to an anti-leukemia or anti-lymphoma effect.
(E) Tautomers
The instant specification fails to teach any tautomers of the compounds of formula 1, or the stabilization of said tautomers, pharmacodynamic or pharmacokinetic advantages of one tautomer over the other and the effect of any tautomer on an anti-leukemia or anti-lymphoma activity required in the instant methods.
Given the lack of teachings and guidance on all of the above issues, one of skill in the art would be subject to undue experimentation in order to make and use the optical isomers and broadly claimed tautomers and isotopic variations of the compounds of general formula 1 or formulas 2 and 3 in a method of treating leukemia or lymphoma. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (WO2017/198196).
Claim 1 is drawn in part to a method of treating leukemia comprising administering to a patient in need thereof a compound of general formula (I).  Claim 3 embodies the method of claim 1, wherein the compound is of general formula (3).  Claim 4 specifies that wherein R1 is selected from   Claim 11 is drawn to a method for the treatment of leukemia or lymphoma comprising administering to a patient in need thereof a compound as defined in claim 1 and optionally at least one pharmaceutically acceptable carrier.
Wang et al teach a method of treating proliferative disease comprising the admisntration of the quinoline derivatives of the invention to a subject in need thereof (page 6, paragraph (219) of the translation).  Wang et al disclose that the proliferative disease includes leukemia (page 6, paragraph (212) of the translation).  Wang et al disclose that the quinoline derivatives include the compounds of  

    PNG
    media_image3.png
    269
    148
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    90
    129
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    97
    155
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    370
    147
    media_image6.png
    Greyscale
and

    PNG
    media_image7.png
    89
    132
    media_image7.png
    Greyscale
(see original claim 6), which meet the embodiments of n=1 and R1 is  Cl, F, Br and O-alkyl, and R2 is halo, R5 is H and R6 is H in claims 1, 3and 4.
Wang et al disclose a pharmaceutical composition comprising the quinoline derivatives of claim 6 and a pharmaceutically acceptable carrier (see claim 8 of the translation) which meets the requirement of claim 11. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 14 of copending Application No. 16/959,954 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘954 application.  Claim 1 of the ‘954 application teaches the compound required in instant claim 1, 3 and 4, wherein R1 of the instant claim 1 is OCH2CH2OCH3 and n=1, or wherein “n” of the instant claims is 2, and R1 is OCH3 and OH; R2 of the instant claims is Cl, Br, F, or I; and R5 and R6 of the instant claims is H.  Claim 3 of the ‘954 application teaches the limitations of the compounds required in instant claim 10.  Claim 5, 6, 8, 13 and 14 of the ‘959 application teach the requirements of the pharmaceutical compositions of instant claims 11-15, respectively.  The claims of the ‘959 application do not teach that the solid tumor cancer in claim 11 of the ‘959 application includes lymphoma,
M.P.E.P. 804 IIb
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999
In the instant case, the ‘959 application defines solid tumor cancers as including lymphomas 

The invention more particularly relates to a pharmaceutical composition as defined above, as a combined preparation for simultaneous, separate or sequential use in the treatment of cancer, namely solid tumor cancer, and preferably those selected from melanoma, colon, lung, pancreas, kidney, Merkel carcinoma, squamous cell carcinoma, prostate, breast, bladder and lymphomas (page 5, lines 19-23).

Thus the treatment of lymphoma is obvious over claims 4 and 11 of the ‘954 application.  Further, it would have been prima facie obvious to use the pharmaceutically acceptable carrier of claim 5 of the ‘954 application and the combined  preparations of the ‘954 claims 6, 8, 13 and 14 in the method of claims 4 and 11 of the ‘959 application.  One of skill in the art would have been motivated to do so because the combinations are taught to be in the pharmaceutical compositions of the ‘954 application  and one of skill in the art would understand that the pharmaceutical compositions are commonly used in methods of treatment.
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The abstract of Burchert et al (Blood, Dec 2015, vol. 126, No. 23, page 599) suggests that CTLA-4 blocking antibodies such as ipilimumab for the prevention of molecular relapse and overcoming the persistence of leukemic stem cells in CML, especially in patients with high CD86+ plasmacytoid dendritic cell counts. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643